









Page 1






June 10, 2010






Bernard Shay
Vice President Law and General Counsel
Miramar Labs, Inc.
445 Indio Way
Sunnyvale, CA 94085
Re:
Assignment and License Agreement between The Foundry, Inc. (“Inc.”) and Miramar
Labs, Inc. (“Miramar”) dated December 31, 2008 (the “Agreement”).

Dear Mr. Shay:
As discussed, The Foundry, LLC (“LLC”) and Miramar wish to clarify any ambiguity
regarding Miramar’s rights in and to certain patents and related technology
under the Agreement as a result of Inc.’s transfer of assets to LLC as set forth
in the following agreements between Inc. and LLC effective as of December 31,
2008: the Bill of Sale, the Assumption Agreement and the Revised and Restated
Assignment Agreement (collectively, the “Asset Documents”). This letter sets
forth the agreement and understanding of LLC and Miramar with regard to Inc.’s
assignment and license of certain patent rights and related technology to
Miramar under the Agreement. All capitalized terms not otherwise defined herein
shall have the meaning assigned to them in the Agreement.
1.    LLC hereby confirms and agrees that the Assigned Patents, Assigned
Technology and Related Documentation were in fact assigned to Miramar, subject
to the terms of the Agreement, prior to Inc.’s transfer of assets to LLC
pursuant to the Asset Documents.
2.    LLC and Miramar hereby agree that the Agreement was effectively assigned
by Inc. to LLC pursuant to the Asset Documents, and accordingly LLC hereby
agrees to be bound by the terms of the Agreement, including, without limitation,
all assignments, licenses and obligations of Inc. set forth therein, and Miramar
agrees to perform its obligations to Inc. set forth therein, as if LLC were the
named party thereto.
We appreciate your time and attention to this matter and look forward to
continuing our business relationship with Miramar.
Sincerely,
/s/ Hanson S. Gifford
Hanson S. Gifford
President and CEO
The Foundry, LLC


Document3

